                  Case 3:20-cv-02863 Document 1 Filed 04/24/20 Page 1 of 7




 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: lmendoza@sjlawcorp.com
 6   Attorneys for Plaintiffs, District Council 16
     Northern California Health and Welfare Trust Fund, et al.
 7

 8                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   DISTRICT COUNCIL 16 NORTHERN                              Case No.
     CALIFORNIA HEALTH AND WELFARE
12                                                             COMPLAINT
     TRUST FUND; and its JOINT BOARD OF
13   TRUSTEES; ROBERT WILLIAMS and JOHN
                                                               Date:                              x
     MAGGIORE, Trustees;                                       Time:                              x
14                                                             Location                           x
     BAY AREA PAINTERS AND TAPERS                                 x
15   PENSION TRUST FUND, and its JOINT BOARD                   Judge:                             x
     OF TRUSTEES; ROBERT WILLIAMS and
16
     JEANNIE SIMPELO, Trustees;
17
     DISTRICT COUNCIL 16 NORTHERN
18   CALIFORNIA JOURNEYMAN AND
     APPRENTICE TRAINING TRUST FUND, and its
19   JOINT BOARD OF TRUSTEES; ROBERT
     WILLIAMS and JEANNIE SIMPELO, Trustees;
20

21
                   Plaintiffs,
22
            v.
23
     HULSEY CONTRACTING INC., a California
24   Corporation,
25                 Defendant.
26
     //
27

28

                                                         1
     COMPLAINT
                                                     P:\CLIENTS\PATCL\Hulsey Contracting 2\Pleadings\Word Versions + Fillable PDFs\Complaint 041420.docx
     Case No.
                     Case 3:20-cv-02863 Document 1 Filed 04/24/20 Page 2 of 7




 1                                                      Parties

 2           1.       The District Council 16 Northern California Health and Welfare Trust Fund (“Health

 3   Fund”); Bay Area Painters and Tapers Pension Trust Fund, including the Bay Area Painters and Tapers

 4   Pension Trust Fund Annuity Plan (together “Pension Funds”); and District Council 16 Northern

 5   California Journeyman and Apprentice Training Trust Fund (“Apprentice Fund”) are employee benefit

 6   plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C.

 7   § 1002(3). The Joint Board of Trustees (“Trustees”) of said Funds are the named fiduciaries of the Funds

 8   under ERISA § 302(a), 29 U.S.C. § 1002(a). Robert Williams and John Maggiore are Trustees, and

 9   fiduciaries, of the Health Fund. Robert Williams and Jeannie Simpelo are Trustees, and fiduciaries, of

10   the Pension Fund and Apprentice Fund. The Health Fund, Pension Funds, Apprentice Fund, and their

11   respective Trustees and fiduciaries are collectively referred to herein as “ERISA Plaintiffs” or

12   “Plaintiffs.”

13            2.      Hulsey Contracting Inc., a California Corporation (“Defendant”), is an employer by

14   virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

15                                                        Jurisdiction

16           3.       Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

17   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and

18   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

19   to redress such violations, and seek all other appropriate relief under ERISA.

20           4.       Jurisdiction exists in this Court over all the claims by virtue of the Labor Management

21   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and

22   conditions of a valid Bargaining Agreement.

23           5.       To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

24   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

25   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

26   herein, each of which has a substantial ground in federal jurisdiction.
27   //

28   //

                                                            2
     COMPLAINT
                                                        P:\CLIENTS\PATCL\Hulsey Contracting 2\Pleadings\Word Versions + Fillable PDFs\Complaint 041420.docx
     Case No.
                   Case 3:20-cv-02863 Document 1 Filed 04/24/20 Page 3 of 7




 1                                                        Venue

 2           6.      Venue is conferred upon this Court by § 502, 29 U.S.C. § 1132. Where an action is

 3   brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

 4   discretion, in the district where the plan is administered, where the breach took place, or where a

 5   defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at

 6   their principal place of business in Dublin, California. Thus, jurisdiction and venue are properly

 7   grounded with this Court.

 8           7.      Venue exists in this Court with respect to the claims under LMRA § 301, 29 U.S.C. §

 9   185, as this Court has jurisdiction over the parties, as District Council No. 16 of the International Union

10   of Painters and Allied Trades (“Union”) maintains its principal place of business in this district, its duly

11   authorized officers or agents are engaged in representing employee members in this district, and the

12   claims arise in this district.

13                                               Intradistrict Assignment

14           8.      The basis for assignment of this action to this Court’s Oakland Division is that all of the

15   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

16   Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendant therefore failed to

17   fulfill its statutory and contractual obligations to Plaintiffs.

18                                               Bargaining Agreement

19           9.      Defendant entered into the Northern California Painters Master Agreement (“Bargaining

20   Agreement”) between the Union and Northern California Painting and Finishing Contractors

21   Association. The Bargaining Agreement requires employer contributions to Plaintiffs’ ERISA Funds, to

22   the Union for union dues, and to the other plans more fully described in the Bargaining Agreement.

23   Plaintiffs are third party beneficiaries of the Bargaining Agreement.

24           10.     Under the terms of the Bargaining Agreement, Plaintiffs’ Trustees are authorized to

25   collect monies due by Defendant to the following plans: the IUPAT Finishing Trades Institute, the

26   IUPAT Labor-Management Cooperation Initiative, the Work Preservation Fund, the Industry Fund, the
27   Skills, Safety, Supervisor & Survival Training Awards Recognition (STAR) Program, Inc., the

28   Vacation/Holiday Fund, and the IUPAT Political Action Together-Political Committee (collectively

                                                              3
     COMPLAINT
                                                          P:\CLIENTS\PATCL\Hulsey Contracting 2\Pleadings\Word Versions + Fillable PDFs\Complaint 041420.docx
     Case No.
                  Case 3:20-cv-02863 Document 1 Filed 04/24/20 Page 4 of 7




 1   referred to herein as the “Bargained Entities”). Plaintiffs’ Boards of Trustees have been authorized to

 2   collect and distribute monies due to the Bargained Entities as well as dues due to the Union under the

 3   Bargaining Agreement and Trust Agreements.

 4          11.     Under the Bargaining Agreement and the governing documents of ERISA Plaintiffs (the

 5   “Trust Agreements”), which are incorporated into the Bargaining Agreement and made binding on

 6   Defendant, Defendant is required to regularly pay to ERISA Plaintiffs, the Bargained Entities, and the

 7   Union, certain sums of money, the amounts of which are determined by the hours worked by

 8   Defendant’s employees. Contributions are due on the fifteenth (15th) day of the month following the

 9   month hours were worked, and considered delinquent if not received by the last day of that month.

10   Defendant is also required, pursuant to the Bargaining and Trust Agreements, to pay liquidated damages

11   in the amount of ten percent (10%) for each delinquent contribution, but in the amount of twenty percent

12   (20%) for each delinquent contribution which is the subject of litigation. Moreover, the Bargaining and

13   Trust Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by

14   the Trustees from the day contributions become delinquent, which is the first (1st) day of the month

15   following the month in which payment was due, until paid.

16          12.     The Bargaining Agreement further requires Defendant to maintain time records or time

17   cards, and to submit any and all relevant records to Plaintiffs for examination to determine whether

18   Defendant is making full and prompt payment of all sums required to be paid by it to Plaintiffs. Should

19   an audit of Defendant’s records reveal Defendant has failed to provide full and prompt payment of all

20   sums due, Defendant must reimburse Plaintiffs for the amounts due, including audit fees, in addition to

21   any other obligations pursuant to the Bargaining and Trust Agreements.

22                                              Factual Allegations

23          13.     Defendant has failed and refused to report and pay contributions for hours worked by

24   Defendant’s employees during the months of January 2019 through February 2020 and has failed and

25   refused to pay contributions reported as due for hours worked by Defendant’s employees during the

26   month of November 2018. Liquidated damages and interest have been incurred and are owed to
27   Plaintiffs for the unreported and unpaid contributions for these months.

28   //

                                                          4
     COMPLAINT
                                                      P:\CLIENTS\PATCL\Hulsey Contracting 2\Pleadings\Word Versions + Fillable PDFs\Complaint 041420.docx
     Case No.
                  Case 3:20-cv-02863 Document 1 Filed 04/24/20 Page 5 of 7




 1          14.     Defendant has failed and refused to comply with an audit of its payroll records for the

 2   period from July 1, 2017 through the present.

 3          15.     Plaintiffs are also entitled to recover any and all contributions, and all liquidated damages

 4   and interest on delinquent contributions, found due on timecards, audit, or otherwise including estimated

 5   contributions for months Defendant failed to report to Plaintiffs, through the time of Judgment. Plaintiffs

 6   reserve the right to conduct an audit to determine whether there are any additional amounts due from

 7   Defendant.

 8                                   FIRST CAUSE OF ACTION
        For Audit Compliance, Payment of Delinquent Contributions, Interest, Liquidated Damages,
 9                            Attorneys’ Fees and Costs Against Defendant
10          16.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15, above.
11          17.     Defendant has a contractual duty to timely report and pay the required contributions to
12   Plaintiffs and the Bargained Entities, and to timely pay dues to the Union, pursuant to the Bargaining
13   Agreement and Trust Agreements. Defendant also has a contractual duty under the Bargaining
14   Agreement, and Trust Agreements incorporated therein, to permit an audit of its records to determine
15   whether it is making full and prompt payment of all sums required to be paid by it to Plaintiffs, and to
16   pay Plaintiffs all amounts found due as a result of an audit, including audit fees.
17          18.     In addition, Defendant has a statutory duty to timely make the required payments to
18   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
19          19.     By failing to make the required payments to Plaintiffs and comply with an audit,
20   Defendant breached the Bargaining Agreement and is in violation of ERISA § 515, 29 U.S.C. § 1145,
21   and LMRA § 301(a).
22          20.     Defendant’s failure and refusal to pay the required contributions and to permit an audit of
23   its records was at all times, and still is, willful. Defendant continues to breach the Bargaining
24   Agreement, and incorporated Trust Agreements, by failing to permit the audit and pay all amounts owed
25   as alleged. Said refusal is unjustified and done with knowledge and intent.
26          21.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
27   irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations
28

                                                            5
     COMPLAINT
                                                        P:\CLIENTS\PATCL\Hulsey Contracting 2\Pleadings\Word Versions + Fillable PDFs\Complaint 041420.docx
     Case No.
                  Case 3:20-cv-02863 Document 1 Filed 04/24/20 Page 6 of 7




 1   required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

 2   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and is restrained from continuing to

 3   refuse to perform as required thereunder.

 4          22.     This Court is authorized to issue injunctive relief based on the traditional standard. As set

 5   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

 6   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

 7   hardships and advancement of public interest favor ERISA Plaintiffs.

 8          23.     This Complaint does not in any manner relate to statutory withdrawal liability that may or

 9   may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any such

10   withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents, Trust

11   Agreements, and the law.

12                                                       Prayer

13   WHEREFORE, Plaintiffs pray as follows:

14          1.      For a judgment against Defendant as follows:

15                  (a)         Any unpaid contributions, due at time of Judgment, including those specified

16   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

17   estimated contributions for any months Defendant fails to report to Plaintiffs, pursuant to ERISA §

18   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

19                         i.          To ERISA Plaintiffs and the Bargained Entities, in accordance with

20   ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;

21                        ii.          To the Union in accordance with the Bargaining Agreement.

22                  (b)         Liquidated damages on all unpaid contributions in an amount provided for under

23   the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA § 502(g)(2)(c), 29

24   U.S.C. § 1132(g)(2)(c).

25                  (c)         Interest on all unpaid contributions at the rates set in accordance with the

26   Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. § 1132 (g)(2)(B).
27          2.      Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

28   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

                                                             6
     COMPLAINT
                                                         P:\CLIENTS\PATCL\Hulsey Contracting 2\Pleadings\Word Versions + Fillable PDFs\Complaint 041420.docx
     Case No.
                       Case 3:20-cv-02863 Document 1 Filed 04/24/20 Page 7 of 7




 1   with the Bargaining Agreement for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185, for

 2   all Plaintiffs.

 3           3.         For an order,

 4                      (a)    requiring that Defendant comply with their obligations to Plaintiffs under the

 5   terms of the Bargaining Agreement and the Trust Agreements, including permitting an audit of its

 6   records as requested by Plaintiffs;

 7                      (b)    enjoining Defendant from violating the terms of those documents and of ERISA;

 8   and;

 9                      (c)    enjoining Defendant from disposing of any assets until said terms have been

10   complied with, and from continuation or operating of Defendant’s business until said terms have been

11   complied with.

12           4.         That the Court retain jurisdiction of this case pending compliance with its orders.

13           5.         For such other and further relief as the Court may deem just and proper.

14

15   DATED: April 24, 2020                                    SALTZMAN & JOHNSON LAW CORPORATION

16
                                                      By:                                /S/
17
                                                              Luz E. Mendoza
18                                                            Attorneys for Plaintiffs, District Council 16 Northern
                                                              California Health and Welfare Trust Fund, et al.
19

20

21

22

23

24

25

26
27

28

                                                                7
     COMPLAINT
                                                            P:\CLIENTS\PATCL\Hulsey Contracting 2\Pleadings\Word Versions + Fillable PDFs\Complaint 041420.docx
     Case No.
